DETAILED ACTION
Claims 1-20 are cancelled. Claims 21-40 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).


Terminal Disclaimer
The terminal disclaimer filed on 11/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,776,348 B2 and U.S. Patent No. 11,016,961 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-11, and 15-18 of U.S. Patent No. 10,783,190 B2 (from IDS filed on 05/12/2021; hereinafter “reference patent 01”) in view of Endress et al. (US 2018/0174158 A1; from IDS filed on 05/12/2021; hereinafter Endress) and Ali et al. (US 2017/0236123 A1; from IDS filed on 05/12/2021; hereinafter Ali). 
Instant Application
U.S. Patent No. 10,783,190 B2
Claim
Limitation
Claim
Limitation
21
A computer-implemented method for invocating a smart contract, comprising: 

receiving a target transaction that is used to initiate an invocation of the smart contract, wherein the target transaction that maps a relationship between the data digest and the target data; 

querying the target data associated with the data digest from the third-party storage system with a query request, wherein the query request comprises a block number identifying a block of the second blockchain that stores the target data; 

receiving a query result returned by the second blockchain, wherein the query result comprises the target data; and 



A computer-implemented method for invocating a smart contract, comprising: 

receiving a target transaction that is used to initiate an invocation of a smart contract, wherein the target transaction comprises invocation data, and wherein the invocation data comprises a data digest associated with target data stored in a third-party storage system interconnected with a blockchain; 

querying the target data associated with the data digest from the third-party storage system; 

receiving a query result returned by the third-party storage system, wherein the query result comprises encrypted target data; 

obtaining a key to decrypt the encrypted target data to generate decrypted target data; 

performing a content verification on the decrypted target data; 

determining that the content verification on the decrypted target data succeeds; 

in response to determining that the content verification on the decrypted target data succeeds, invoking the smart contract to perform a smart contract computation on the invocation data included in the target transaction; and 

storing a computation result from the smart contract computation in a distributed database associated with the blockchain after the smart contract computation is completed.

The computer-implemented method of claim 2, wherein the third-party storage system is a second blockchain within the consortium blockchain that has a cross-chain data reference relationship with the first blockchain.

The computer-implemented method of claim 21, wherein the first blockchain is within a blockchain consortium, and wherein the second blockchain comprises 

The computer-implemented method of claim 1, wherein the blockchain is a first blockchain within a consortium blockchain, and wherein the third-party storage system comprises a content addressable storage (CAS) platform that provides a data storage service for the blockchain.

The computer-implemented method of claim 22, wherein the blockchain consortium comprises a plurality of blockchains, and wherein the second blockchain is interconnected with each blockchain of the plurality of blockchains.
3
The computer-implemented method of claim 2, wherein the third-party storage system is a second blockchain within the consortium blockchain that has a cross-chain data reference relationship with the first blockchain.
24
The computer-implemented method of claim 22, wherein the second blockchain is within the blockchain consortium.
3
The computer-implemented method of claim 2, wherein the third-party storage system is a second blockchain within the consortium blockchain that has a cross-chain data reference relationship with the first blockchain
26
The computer-implemented method of claim 25, wherein querying the target data associated with the data digest from the second blockchain comprises: 

initiating the query request to the second blockchain by using the data digest as a query index for the target data.
4
The computer-implemented method of claim 1, wherein querying the target data associated with the data digest from the third-party storage system comprises: 

initiating a query to the third-party storage system by using the data digest as a query index for the target data.

The computer-implemented method of claim 21, wherein the second blockchain comprises a centralized content addressable storage system, a decentralized distributed system, or a combination thereof.
2
The computer-implemented method of claim 1, wherein the blockchain is a first blockchain within a consortium blockchain, and wherein the third-party storage system comprises a content addressable storage (CAS) platform that provides a data storage service for the blockchain.
28
A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: 

receiving a target transaction that is used to initiate an invocation of a smart contract, wherein the target transaction comprises invocation data, wherein the invocation data comprises a data digest associated with target data, wherein the target data is stored in a third-party storage system interconnected with a first blockchain, and wherein the third-party storage system is a second blockchain that has a cross-chain data that maps a relationship between the data digest and the target data; 

querying the target data associated with the data digest from the third-party storage system with a query request, wherein the query request comprises a block number identifying a block of the second blockchain that stores the target data; 

receiving a query result returned by the second blockchain, wherein the query result comprises the target data; and 

invoking the smart contract to perform a smart contract computation on the target data and the invocation data.

A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations, comprising: 

receiving a target transaction that is used to initiate an invocation of a smart contract, wherein the target transaction comprises invocation data, and wherein the invocation data comprises a data digest associated with target data stored in a third-party storage system interconnected with a blockchain; 

querying the target data associated with the data digest from the third-party storage system; 

receiving a query result returned by the third-party storage system, wherein the query result comprises encrypted target data; 

obtaining a key to decrypt the encrypted target data to generate decrypted target data; performing a content verification on the decrypted target data; 

determining that the content verification on the decrypted target data succeeds; 

in response to determining that the content verification on the decrypted target data succeeds, invoking the smart contract to perform a smart contract computation on the invocation data included in the target transaction; and 



The non-transitory, computer-readable medium of claim 9, wherein the third-party storage system is a second blockchain within the consortium blockchain that has a cross-chain data reference relationship with the first blockchain.

The non-transitory, computer-readable medium of claim 28, wherein the first blockchain is within a blockchain consortium, and wherein the second blockchain comprises a content addressable storage (CAS) platform that provides a data storage service for the first blockchain.
9
The non-transitory, computer-readable medium of claim 8, wherein the blockchain is a first blockchain within a consortium blockchain, and wherein the third-party storage system comprises a content addressable storage (CAS) platform that provides a data storage service for the blockchain.
30
The non-transitory, computer-readable medium of claim 29, wherein the blockchain consortium comprises a 

The non-transitory, computer-readable medium of claim 9, wherein the third-party storage system is a second blockchain within the consortium blockchain that has a cross-chain data reference relationship with the first blockchain.

The non-transitory, computer-readable medium of claim 29, wherein the second blockchain is within the blockchain consortium.
10
The non-transitory, computer-readable medium of claim 9, wherein the third-party storage system is a second blockchain within the consortium blockchain that has a cross-chain data reference relationship with the first blockchain
33
The non-transitory, computer-readable medium of claim 32, wherein querying the target data associated with the data digest from the second blockchain comprises: 

initiating the query request to the second blockchain by using the data digest as a query index for the target data.
11
The non-transitory, computer-readable medium of claim 8, wherein querying the target data associated with the data digest from the third-party storage system comprises: 

initiating a query to the third-party storage system by using the data digest as a query index for the target data.
34
The non-transitory, computer-readable medium of claim 28, wherein the second blockchain comprises a centralized content addressable storage system, a 

The non-transitory, computer-readable medium of claim 8, wherein the blockchain is a first blockchain within a consortium blockchain, and wherein the third-party storage system comprises a content addressable storage (CAS) platform that provides a data storage service for the blockchain.

A computer-implemented system, comprising: 

one or more computers; and 

one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising: 

receiving a target transaction that is used to initiate an invocation of a smart contract, wherein the target transaction comprises invocation data, wherein the invocation data comprises a data digest associated with target data, wherein the that maps a relationship between the data digest and the target data; 

querying the target data associated with the data digest from the third-party storage system with a query request, wherein the query request comprises a block number identifying a block of the second blockchain that stores the target data;

 receiving a query result returned by the second blockchain, wherein the query result comprises the target data; and 

invoking the smart contract to perform a smart contract computation on the target data and the invocation data.

A computer-implemented system, comprising: 

one or more computers; and 

one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising: 

receiving a target transaction that is used to initiate an invocation of a smart contract, wherein the target transaction comprises invocation data, and wherein the invocation data comprises a data digest associated with target data stored in a third-party storage system interconnected with a blockchain; 

querying the target data associated with the data digest from the third-party storage system; 

receiving a query result returned by the third-party storage system, wherein the query result comprises encrypted target data; 

obtaining a key to decrypt the encrypted target data to generate decrypted target data; 

performing a content verification on the decrypted target data; 

determining that the content verification on the decrypted target data succeeds; 

in response to determining that the content verification on the decrypted 

The computer-implemented system of claim 16, wherein the third-party storage system is a second blockchain within the consortium blockchain that has a cross-chain data reference relationship with the first blockchain.

The computer-implemented system of claim 35, wherein the first blockchain is within a blockchain consortium, and wherein the second blockchain comprises a content addressable storage (CAS) platform that provides a data storage service for the first blockchain.
16
The computer-implemented system of claim 15, wherein the blockchain is a first blockchain within a consortium blockchain, and wherein the third-party storage system comprises a content addressable storage (CAS) platform that provides a data storage service for the blockchain.

The computer-implemented system of claim 36, wherein the blockchain consortium comprises a plurality of blockchains, and wherein the second blockchain is interconnected with each blockchain of the plurality of blockchains.
17
The computer-implemented system of claim 16, wherein the third-party storage system is a second blockchain within the consortium blockchain that has a cross-chain data reference relationship with the first blockchain.
38
The computer-implemented system of claim 36, wherein the second blockchain is within the blockchain consortium.
17
The computer-implemented system of claim 16, wherein the third-party storage system is a second blockchain within the consortium blockchain that has a cross-chain data reference relationship with the first blockchain.
40
The computer-implemented system of claim 39, wherein querying the target data associated with the data digest from the second blockchain comprises: 


initiating the query request to the second blockchain by using the data digest as a query index for the target data.
18
The computer-implemented system of claim 15, wherein querying the target data associated with the data digest from the third-party storage system comprises: 

initiating a query to the third-party storage system by using the data digest as a query index for the target data.


With respect to claim 21: Claims 1 and 3 of the reference patent 01 anticipates the limitations recited in claim 21 except for the limitations “that maps a relationship between the data digest and the 
However, Endress teaches:
that maps a relationship between the data digest and the target data (see e.g. Endress, paragraph 76: “a cross-blockchain pointer, which logically maps the block of the first blockchain to a corresponding block of the second blockchain into the block of the first blockchain; and (ii) when storing the second reading result in a block of the second blockchain, including a cross-blockchain pointer, which logically maps the block of the second blockchain to a corresponding block of the first blockchain into the block of the second blockchain. In this way, the two blockchains can be interconnected by the cross-blockchain pointers”; paragraph 155; and Fig. 11).
	The reference patent 01 and Endress are analogous art because they are in the same field of endeavor: managing data exchanges within a blockchain environment. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the reference patent 01 with the teachings of Endress. The motivation/suggestion would be to increase security (see e.g. Endress, paragraph 76).
	Furthermore, Ali teaches:
wherein the query request comprises a block number identifying a block of the second blockchain that stores the target data (see e.g. Ali, paragraph 94: “queries Vh and Ph for a given h”; paragraph 96: “queries any computing node to obtain all of the name operations processed at height h, and the consensus hashes for blocks h-1, h-2, h-4, h-8, and h-16”; paragraph 101: “Fetch HISTORIC_RECORDS(h), CH(h-1), CH(h-2), CH(h-4), CH(h-8), and CH(h-16)”; and Fig. 7)
	The reference patent 01 and Ali are analogous art because they are in the same field of endeavor: managing data hashes associated with a blockchain environment. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention 

With respect to claims 22-24: Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-3 of the reference patent 01 anticipates the limitations recited in claims 22-24.

With respect to claim 25: Claims 1 and 3 of the reference patent 01, as modified above, discloses the method of claim 21.
On the other hand, the reference patent 01 does not but Endress teaches:
the second blockchain stores a mapping relationship between the target data and the data digest associated with the target data (see e.g. Endress, paragraph 76: “a cross-blockchain pointer, which logically maps the block of the first blockchain to a corresponding block of the second blockchain into the block of the first blockchain; and (ii) when storing the second reading result in a block of the second blockchain, including a cross-blockchain pointer, which logically maps the block of the second blockchain to a corresponding block of the first blockchain into the block of the second blockchain. In this way, the two blockchains can be interconnected by the cross-blockchain pointers”; paragraph 155; and Fig. 11).
	The reference patent 01 and Endress are analogous art because they are in the same field of endeavor: managing data exchanges within a blockchain environment. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the reference patent 01 with the teachings of Endress. The motivation/suggestion would be to increase security (see e.g. Endress, paragraph 76).

With respect to claims 26-27: Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4 and 2 of the reference patent 01 anticipates the limitations recited in claims 26-27.

With respect to claims 28-34: Claims 28-34 are directed to a non-transitory computer-readable medium storing one or more instruction executable by a computer system to perform operations corresponding to the method disclosed in claims 21-27, respectively. Therefore, in view of the reasons presented above with respect to claims 21-27 and the non-transitory computer-readable medium disclosed in claims 8-11 of the reference patent 01, claims 28-34 are rejected on the ground of non-statutory double patenting.

With respect to claims 35-40: Claims 35-40 are directed to a computer-implemented system configured to perform operations corresponding to the method disclosed in claims 21-26, respectively. Therefore, in view of the reasons presented above with respect to claims 21-26 and the computer-implemented system disclosed in claims 15-18 of the reference patent 01, claims 35-40 are rejected on the ground of non-statutory double patenting.

Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive. In detail:

(1)	Regarding Applicant’s arguments with respect to the Terminal Disclaimer filed on 11/04/2021, the Examiner notes that U.S. Patent No. 10,783,190 B2 is not listed with this Terminal Disclaimer. Double Patenting section above.

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735.  The examiner can normally be reached on M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/UMUT ONAT/Primary Examiner, Art Unit 2194